Name: Commission Regulation (EEC) No 2766/87 of 16 September 1987 fixing the minimum selling price for the purposes of the standing invitation to tender opened by Regulation (EEC) No 2765/87
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17 . 9 . 87 No L 266/13Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2766/87 of 16 September 1987 fixing the minimum selling price for the purposes of the standing invitation to tender opened by Regulation (EEC) No 2765/87 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1900/87 (2), Whereas Article 3 of Council Regulation (EEC) No 1581 /86 of 23 May 1986 laying down general rules for the intervention on the market in cereals (3), stipulates that when cereals held by intervention agencies are sold they shall be sold by tender ; Whereas Commission Regulation (EEC) No 1836/82 (4), as last amended by Regulation (EEC) No 2418/87 (*), lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas Commission Regulation (EEC) No 2765/87 (6) authorizes certain intervention agencies to put up for sale by tender 450 000 tonnes of common wheat for export in the form of flour ; whereas the said Regulation states that, by way of derogation from Article 5 (3) of Commission Regulation (EEC) No 1836/82, a minimum selling price is to be fixed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 For the purposes of the standing invitation to tender issued by Regulation (EEC) No 2765/87 the minimum selling price shall be 166,67 ECU per tonne for the month of September 1987 and 168,67 ECU per tonne for the month of October 1987. Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. It shall apply with effect from 15 September 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 September 1987. For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 182, 3 . 7 . 1987, p. 40 . (3) OJ No L 139, 24. 5 . 1986, p. 36 . 0 OJ No L 202, 9 . 7. 1982, p. 23 . 0 OJ No L 223, 11 . 8 . 1987, p. 5 . (*) See page 11 of this Official Journal .